DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 1, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an estimation unit” “which estimates a type of a pixel as a target pixel, among a type of a pixel caused by a main lobe, a type of a pixel due to a sidelobe, and a type of any other pixel, at each pixel position of a two- dimensional map of an observed reflected wave intensity” in claim 1; “a pixel value replacement unit” “which replaces a pixel value of the pixel caused by the main lobe and a pixel value of the pixel due to the sidelobe with pixel values generated in pixel value interpolation processing based on the type of each pixel estimated by the estimation means unit to generate a first corrected image” in claim 1; “a speckle suppression unit” “which applies speckle suppression processing to the first corrected image to generate a second corrected image” in claim 1; “an output image generation unit” “which generates an output image, in which speckle and sidelobes are suppressed, by using the two-dimensional map image, the second corrected image, and the type of each pixel” in claim 1; “the estimation unit” “estimates types of each pixel in a horizontal direction and a vertical direction of the image, respectively” in claim 2; “the estimation unit” “integrates the type of the pixel estimated in the horizontal direction of the image and the type of the pixel estimated in the vertical direction of the image” in claim 3; “the estimation unit” “regards the target pixel as the pixel caused by the main lobe, while when the types of the pixel estimated in both directions are not the pixel caused by the main lobe and at least either thereof is the pixel due to the sidelobe” in claim 4; “the estimation means” “regards the target pixel as the pixel due to the sidelobe” in claim 4; “the estimation unit” “estimates the type of the pixel based ona relationship between a pixel value of a pixel, located in neighborhood of the target pixel in the horizontal direction or the vertical direction, and the pixel value of the target pixel” in claim 5; “the pixel value replacement unit” “executes the pixel value interpolation processing related to the pixel value of the target pixel by using a pixel located in the neighborhood of the target pixel, which is neither the pixel caused by the main lobe nor the pixel due to the sidelobe” in claim 6; “the output image generation unit” “corrects a residual image between the two-dimensional map image and the second corrected image based on the type of each pixel, and combines the corrected residual image and the second corrected image” in claim 7; “the estimation unit” “estimates the type of the pixel based on a relationship between a pixel value of a pixel, located in neighborhood of the target pixel in the horizontal direction or the vertical direction, and the pixel value of the target pixel” in claim 11; “the estimation unit” “estimates the type of the pixel based on a relationship between a pixel value of a pixel, located in neighborhood of the target pixel in the horizontal direction or the vertical direction, and the pixel value of the target pixel” in claim 12; “the estimation unit” “estimates the type of the pixel based on a relationship between a pixel value of a pixel, located in neighborhood of the target pixel in the horizontal direction or the vertical direction, and the pixel value of the target pixel” in claim 13; “the pixel value replacement unit” “executes the pixel value interpolation processing related to the pixel value of the target pixel by using a pixel located in the neighborhood of the target pixel, which is neither the pixel caused by the main lobe nor the pixel due to the sidelobe” in claim 14; “the pixel value replacement unit” “executes the pixel value interpolation processing related to the pixel value of the target pixel by using a pixel located in the neighborhood of the target pixel, which is neither the pixel caused by the main lobe nor the pixel due to the sidelobe” in claim 15; “the pixel value replacement unit” “executes the pixel value interpolation processing related to the pixel value of the target pixel by using a pixel located in the neighborhood of the target pixel, which is neither the pixel caused by the main lobe nor the pixel due to the sidelobe” in claim 16; “the pixel value replacement unit” “executes the pixel value interpolation processing related to the pixel value of the target pixel by using a pixel located in the neighborhood of the target pixel, which is neither the pixel caused by the main lobe nor the pixel due to the sidelobe” in claim 17; “the output image generation unit” “corrects a residual image between the two-dimensional map image and the second corrected image based on the type of each pixel, and combines the corrected residual image and the second corrected image” in claim 18; “the output image generation unit” “corrects a residual image between the two-dimensional map image and the second corrected image based on the type of each pixel, and combines the corrected residual image and the second corrected image” in claim 19; “the output image generation unit” “corrects a residual image between the two-dimensional map image and the second corrected image based on the type of each pixel, and combines the corrected residual image and the second corrected image” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim rejections - 35 U.S.C. §112(b)

Claims 1-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The examiner would like to point out that the various “units” identified in section 7 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 6.
FIG. 6 is a schematic diagram showing the hardware configuration of the radar image processing device. The above-mentioned configuration of the radar image processing device is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 6 and a program. As shown in FIG. 6, the radar image processing device includes a processor (CPU) 100, a program memory 101, and a data memory 102. These are connected to each other by a bus. The CPU (Central Processing Unit) 100 controls another configuration in accordance with a program stored in the program memory 101, performs data processing in accordance with the program, and stores the processing result in the data memory 102. The CPU 101 can be a microprocessor. The program memory 101 stores a program executed by the CPU 100 and data. The data memory 102 can be a semiconductor memory.
Claim 1, lines 16-17 recite the limitation “the two-dimensional map image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 8 recites the limitation “the estimation means”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 4 recites the limitation “located in neighborhood of the target pixel”. This is grammatically incorrect, it should read “located in a neighborhood of the target pixel”.
Claim 7, line 4 recites the limitation “the two-dimensional map image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 13 recites the limitation “the two-dimensional map image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 15 recites the limitation “the two-dimensional map image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 4 recites the limitation “located in neighborhood of the target pixel”. This is grammatically incorrect, it should read “located in a neighborhood of the target pixel”.
Claim 12, line 4 recites the limitation “located in neighborhood of the target pixel”. This is grammatically incorrect, it should read “located in a neighborhood of the target pixel”.
Claim 13, line 4 recites the limitation “located in neighborhood of the target pixel”. This is grammatically incorrect, it should read “located in a neighborhood of the target pixel”.
Claim 18, line 4 recites the limitation “the two-dimensional map image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 19, line 4 recites the limitation “the two-dimensional map image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 20, line 4 recites the limitation “the two-dimensional map image”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 6, 9 and 14-17 variously depend from an indefinite base claim.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eichel,  Moreira (‘082), Hellsten (‘772) and (‘163), and Rogers all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Thursday from 4:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
November 10, 2021